RESCISSION AGREEMENT




THIS RESCISSION AGREEMENT ("Agreement") is made effective on the 31st day of
March, 2005, (the "Effective Date"), by and between Lexor Holdings, Inc., a
Florida corporation ("Holdings"), Lexor International Incorporated, a Maryland
corporation ("Incorporated") and Christopher Long ("Long"), an individual.




WITNESSETH:




            WHEREAS, on or about September 29, 2003, Holdings, Incorporated and
Long, the sole shareholder of Incorporated at that time, entered into an
Agreement and Plan of Merger (the "Merger Agreement") whereby Holdings, then
called Western Silver Lead Corporation, acquired 100% of the issued and
outstanding equity interests of Incorporated in exchange for 10,867,000 shares
of Holding's common stock, par value $0.001 per share (the "Holdings Shares").




            WHEREAS, the parties hereto desire to rescind the Merger Agreement
in its entirety;




            NOW THEREFORE, the parties hereto agree as follows:




1.         Return of the Holdings Shares




            Long and Incorporated hereby agree to surrender the certificate(s)
representing the Holdings Shares to the Board of Directors of Holdings upon the
execution of this Agreement.




2.         Return of the Equity Interests of Incorporated




            Holdings agrees hereby agrees to surrender the certificate(s)
representing 100% of the issued and outstanding equity interests of Incorporated
to Long upon execution of this Agreement.




3.         Assets.




            Each party shall be entitled to a return of any assets which it held
prior to the closing of the Merger Agreement. Additionally, any assets
accumulated subsequent to the merger transaction by Incorporated and not paid
for by Incorporated shall become the property of Holdings. Incorporated and Long
hereby waive any rights or interests in any of the assets accumulated after
completion of the merger transaction. (List of Assets of Each party, Schedule
1.0)




4.         Liabilities




            Incorporated and Long agree that they will be responsible for any
and all liabilities of Incorporated which were accrued on behalf of Incorporated
and are payable on the date of execution of this Agreement (List of Incorporated
Liabilities, Schedule 2.0). Incorporated and Long will also be responsible for
any future debts of Incorporated. Incorporated and Long further agree that they
will waive any right to claim payment from Holdings for and of the liabilities
listed in Schedule 2.0.

 

            In addition to assumption of existing liabilities as set forth on
Schedule 2.0, Incorporated agrees to pay to Christopher Long, individually, the
sum of $250,000 in the form of a promissory note, bearing 8% interest, all
accumulated interest and principal due and payable September 30, 2005 or sixty
days after Holdings will have consummated a business combination with another
operating entity, whichever is earlier.




            Holdings agrees that it will be responsible for any and all
liabilities of Holdings which were accrued on behalf of Holdings and are payable
on the date of execution of this Agreement (List of Holdings Liabilities,
Schedule 2.1). Holdings will also be responsible for any future debts of
Holdings and further agrees to waive any right to claim payment from
Incorporated or Long for any of the liabilities listed in Schedule 2.1.




5.         Governing Law and Forum




            This Agreement and the entire relationship between the parties will
be governed by and construed under the laws of the State of California. Any
dispute arising under, out of or in connection with this Agreement, including
any question regarding its existence, validity or termination, shall be referred
to and be finally resolved by binding arbitration in Los Angeles, California
before a single arbitrator. The American Arbitration Association Rules published
and current at the date of the referral of any dispute to arbitration pursuant
to this clause shall control the selection of the arbitrator and the arbitration
process. The rules and regulations of the American Arbitration Association shall
be deemed to be incorporated by reference into this clause, and no further
agreement of the parties shall be required to initiate such proceeding. The
party prevailing in such arbitration shall be entitled to recover, in additional
to all other remedies or damages, reasonable attorneys' fees and costs. The
parties acknowledge and agree that the arbitrator shall have the authority to
enter orders and make awards of specific performance and/or injunctive relief.




 

6.         Notices




Any notice of other communication required or permitted by the Agreement must be
in writing and will be deemed given when (i) delivered in person; (ii) submitted
by facsimile with written confirmation of transmission; (iii) delivered by
overnight or two day courier, with receipt and date of delivery stated; or (iv)
when mailed by U.S. First Class Mail addressed to:




            (a)       Holdings at:

 

                        Lexor Holdings, Inc.

                        17011 Beach Blvd., Suite 1230

                        Huntington Beach, CA 92647

 

            (b)       Incorporated and Long at:

 

                        Lexor International, Inc.

3030 Nieman Avenue

Baltimore, MD 21230

 

7 .        Waivers




            No failure of any party to insist on performance by another party,
of any its obligation in one instance will waive such party's right to insist on
performance of that or any other obligation in the future. Any waiver by any
party of any provision of this Agreement shall be made expressly in writing and
not be considered to be a waiver of any subsequent breach of the same or any
other provision of this Agreement.




 8.         Amendments




            This Agreement may not be modified or amended except by written
document signed by the parties.




9.         Parties




            This Agreement is for the benefit of, and binds, the parties, their
successors and permitted assigns.




10.

Compliance with laws




Incorporated and Long shall fully and promptly cooperate with Holdings with
respect to the completion of audit for the Fiscal Year ending December 31, 2004,
the filing of Form 10KSB for said period and the filing of Form QSB for the
quarter ending March 31, 2005.




11.       Severability




            The provisions of this Agreement will be deemed severable, and if
any part of any provision is held illegal, void or invalid under applicable law,
such provision will be changed to the extent reasonably necessary to make the
provision, as so changed, legal, valid and binding. If any provision of this
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions of this Agreement will not in any way be affected or impaired but
will remain binding in accordance with their terms.




            The parties have executed this Agreement on the date first written
above.

 

LEXOR HOLDINGS, INC.                           LEXOR INTERNATIONAL, INC.

 

Date: 3/31/05                                                  Date: 3/31/2005





 

By: /s/ Henry Fahman                                      By: /s/ Christopher
Long

      Henry Fahman, President

    Christopher Long, President

 

 

CHRISTOPHER LONG




Date: 3/31/2005




By: /s/ Christopher Long

            Christopher Long






